This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0866


                                  In re the Matter of:
                     Jodi Kris Engen, et al., on behalf of themselves
           and their grandchildren, J. R. B., J. A. B., and J. E. P., petitioners,
                                      Respondents,

                                            vs.

                                    Ashlee Jo Belisle,
                                       Appellant.


                                 Filed January 25, 2016
                                        Affirmed
                                    Halbrooks, Judge


                              Anoka County District Court
                               File No. 02-FA-13-2261

Jodi Kris Engen, Anoka, Minnesota (pro se respondent)

James and Audrey Lewis, Coon Rapids, Minnesota (pro se respondents)

Shellie Lundgren, Shellie Lundgren Law Office, Minneapolis, Minnesota (for appellant)


      Considered and decided by Peterson, Presiding Judge; Halbrooks, Judge; and

Reyes, Judge.
                         UNPUBLISHED OPINION

HALBROOKS, Judge

       Appellant challenges the district court’s order restoring and modifying

respondents’ grandparent-visitation time, arguing that the district court’s findings are

insufficient and unsupported by the evidence. We affirm.

                                          FACTS

       Appellant Ashlee Jo Belisle is the mother of three children who are the subjects of

this visitation proceeding. J.E.P. was born November 4, 2012, J.A.B. was born April 27,

2010, and J.R.B. was born May 21, 2005. Respondents Jodi Engen (Belisle’s mother)

and Audrey and James Lewis (Belisle’s grandparents) have been estranged from Belisle

for several years.

       Respondents petitioned for visitation with Belisle’s three children on November

14, 2013, and the district court granted their petition. The district court found that

respondents had previously had extensive contact with the children before Belisle

unilaterally terminated the relationship. Further, it determined that it would be in the best

interests of the children for them to have regular visits with respondents and that the

visitation would not interfere with Belisle’s parent-child relationship. The district court

ordered that respondents have visitation time with the children every other Sunday, with

extended hours on Sundays following a holiday. It also awarded respondents visitation

for a three-day vacation in the summer.          Finally, it ordered that respondents have

reasonable phone communication with the children, be able to attend lunches with them

at school, and be able to contact the school regarding the children.


                                             2
         During one of the Sunday visits, respondents hosted a birthday party for two-year-

old J.E.P. J.E.P.’s father, T.J.P., who was the subject of a then-current domestic-abuse

no-contact order (DANCO) that prohibited any contact with Belisle, attended the party.

T.J.P. was not legally prohibited from contact with his child, J.E.P., or Belisle’s other two

children at the time of the birthday party.1 T.J.P. had court-ordered supervised visitation

with J.E.P. that was restricted to Saturdays from 10:00 a.m. to 12:00 p.m. at a

FamilyWise supervision center. After learning that T.J.P. attended the party, Belisle

moved ex parte for emergency relief to suspend respondents’ visitation rights on the

ground that respondents had endangered the children by inviting T.J.P. to the birthday

party.

         The district court granted Belisle’s motion pending a hearing. At the hearing, the

parties stipulated on the record to the appointment of a guardian ad litem (GAL). The

district court directed the GAL to address long-range issues, including respondents’

access to the children. In an order dated December 31, 2014, the district court suspended



1
  An order for protection (OFP) had also been issued on September 12, 2013 to protect
Belisle and the children. The OFP was subsequently dismissed on December 13, 2013,
after Belisle submitted an affidavit to the district court recanting her earlier sworn
statements. The recanting affidavit included the following statement from Belisle:

                      [T.J.P.] did not inflict any physical harm or direct the
               same towards me or the children. At no time did he ever
               threaten any of us with violence or other threats of any kind.
               Most of all, I was never in fear of anything he said or did . . .
               I was mad at [T.J.P.], and I felt that the best way to get back
               at him was to get an Order for Protection to keep him from
               seeing his daughter . . . [T.J.P.] is not a danger to me or any
               of the children.

                                              3
respondents’    visitation   rights   and   continued    the   case   pending    the   GAL’s

recommendations.

       In his report dated February 12, 2015, the GAL addressed T.J.P.’s attendance at

the birthday party. The GAL stated that there were also “several other responsible adults

present,” noting also that there were no allegations in the district court files related to the

OFP or the DANCO that T.J.P. had “harmed or attempted to harm [J.E.P.] or the other

children.” The GAL concluded that T.J.P.’s presence at the party “did not patently

endanger” the children and recommended that respondents’ visitation schedule be

restored.

       Following a hearing, the district court determined that the best interests of the

children are served by their continued contact with respondents.           The district court

restored respondents’ visitation with the children but modified the frequency from every

other Sunday to every third Sunday from 11:00 a.m. to 4:00 p.m. This appeal follows.

                                      DECISION

       We review visitation orders for an abuse of discretion. SooHoo v. Johnson, 731

N.W.2d 815, 825 (Minn. 2007). When reviewing visitation orders, “we must determine

whether the court made findings unsupported by the evidence or improperly applied the

law.” Id. We will not set aside the district court’s findings unless they are clearly

erroneous. Fletcher v. St. Paul Pioneer Press, 589 N.W.2d 96, 101 (Minn. 1999). “A

finding is clearly erroneous if we are left with the definite and firm conviction that the

court made a mistake.” SooHoo, 731 N.W.2d at 825. We do not disturb findings that are

supported by reasonable evidence. Fletcher, 589 N.W.2d at 101.


                                              4
      Minn. Stat. § 257C.08, subd. 2(a) (2014) addresses grandparent visitation:

                    In all proceedings for dissolution, custody, legal
             separation, annulment, or parentage, after the commencement
             of the proceeding, or at any time after completion of the
             proceedings, and continuing during the minority of the child,
             the court may, upon the request of the parent or grandparent
             of a party, grant reasonable visitation rights to the unmarried
             minor child, after dissolution of marriage, legal separation,
             annulment, or determination of parentage during minority if it
             finds that: (1) visitation rights would be in the best interests
             of the child; and (2) such visitation would not interfere with
             the parent-child relationship. The court shall consider the
             amount of personal contact between the parents or
             grandparents of the party and the child prior to the
             application.

      Relying on Minn. Stat. § 518.165, subd. 2a (2014), a statute that addresses the use

of GALs in custody determinations, Belisle argues that the district court erred by not

ordering the GAL to interview J.R.B., who had been upset by T.J.P.’s presence at the

birthday party.   But this matter did not involve any determination of custody.           In

grandparent-visitation cases, the district court does not have to make the same detailed

analysis as is required in custody determinations. In re Santoro, 594 N.W.2d 174, 178

(Minn. 1999). And although the GAL could have interviewed one or more of the

children, he was not required by Minn. Stat. § 518.165, subd. 2a to do so.

      Belisle’s next issue is that the district court made inadequate findings to support its

determination that the “best interests of the children are served by having continued

contact with their grandparents.” But the district court’s decision is well-supported by

the record. In response to the specific question that the GAL was asked to address, the

GAL concluded that the children were not endangered by T.J.P.’s attendance at the



                                             5
birthday party. The record contains multiple affidavits from Engen that also support the

district court’s decision. In an affidavit dated October 18, 2013 that was submitted in

support of T.J.P.’s petition for custody and parenting time, but contains sworn statements

that relate to the instant matter as well, Engen stated:

                     6.      I have grave concerns about the well-being of
              all my grandchildren at this time. My daughter is not in a
              good place. She has a long history of “episodes” where she
              runs and disconnects from her family and loved ones. She
              uses time with the children as a weapon against those she
              believes have wronged her in some way. I have reason to
              believe she is using drugs, and I fear she may do something
              drastic and try to flee the state and keep my grandchildren,
              and [T.J.P.]’s child, away from the family.

                     ....

                     8.      I do not believe for a second that [T.J.P.] acted
              upon or exhibited any violence towards [Belisle]. And I know
              without a doubt in my mind he would never do such towards
              the children. I do know my daughter though. And I can
              easily see her setting up a situation and fabricating facts to get
              her way, or even just to harm another. Again, I don’t know
              what caused the rift between [Belisle] and [T.J.P.], but
              knowing my daughter, it was some personal slight that she
              decided [T.J.P.] needed to be punished for.

                     9.      Throughout [T.J.P.] and [Belisle]’s relationship
              we thought of [T.J.P.] as part of the family. He is wonderful
              with children.      [J.R.B.] and [J.A.B.], [Belisle]’s other
              children, respected him and he really cared for them, even
              though they were not his own; and he absolutely adored
              [J.E.P.]. I know [J.E.P.] is still very young, but [T.J.P.] was
              such a significant part of her life, I cannot imagine what this is
              doing to her having her father kept away from her.

       In an affidavit dated August 22, 2014, Engen made the following statements

relevant to our analysis:



                                              6
                      8.     When [Belisle] gets mad at someone, her
              control is using her kids as pawns and jerks them out of your
              life. If [Belisle] doesn’t want a relationship with my parents
              or me that is her choice, however, don’t take people away that
              the kids love. All kids need stability. They shouldn’t have to
              wonder who will be jerked out of their life because their
              mother is mad at someone. I have seen her do this with each
              of the kids’ three fathers, and now it’s happening to us.

                     9.     Kids need security and stability. [J.R.B.] has
              already been through 4 schools (one school was enrolled
              twice). Once she gets close to other kids she is removed from
              a school due to [Belisle]’s change of residence. Kids also
              need family. They need to know their great-grandparents,
              their grandparents, uncles and aunts. Kids need to know they
              are loved. That is the main reason we have pursued the
              grandparents visitation – it is to stay in their lives and love
              them. Those kids have no voices at this point. NOT EVER
              have we ever talked bad of [Belisle] to those kids. We would
              never interfere in her parenting. Kids are like little sponges
              and they learn what they live. We want them just to have a
              good life and we want to be a part of their life. We went for
              these grandparents times so [Belisle] wouldn’t be allowed to
              jerk them out of our lives whenever she felt like it. We
              wanted stability for these kids to let them know we love them
              and we will always be here for them, no matter what happens
              around them elsewhere.

The record supports the district court’s determination that it is in the children’s best

interests to have visitation with respondents restored.

       Belisle also contends that the district court abused its discretion by failing to make

findings with regard to whether visitation with respondents would interfere with her

parent-child relationship. The district court addressed this statutory issue in its June 16,

2014 order that granted visitation to respondents. It did not do so in the order on appeal

presumably because Belisle framed her argument in her ex parte motion as one seeking

modification of respondents’ visitation rights based on respondents’ invitation to T.J.P. to


                                             7
attend J.E.P.’s birthday party. In her motion, Belisle asked the district court to make a

finding that respondents endangered her children. In her affidavit supporting the motion,

she requested that the district court find that (1) respondents endangered her children,

(2) respondents willfully and knowingly violated a court order, and (3) continued

visitation is no longer in the best interests of the children. Further, Belisle’s proposed

order to the district court included a finding by the district court that respondents

endangered her children and willfully and knowingly violated a court order. She did not

argue or propose that respondents’ actions at the birthday party somehow interfered with

her parent-child relationship. Because Belisle did not raise the issue, the district court did

not abuse its discretion by not specifically addressing in the context of the motion before

it whether a restoration of grandparent visitation would interfere with the parent-child

relationship. See, generally, Thiele v. Stich, 425 N.W.2d 580, 582 (Minn. 1988) (stating

that a party cannot raise a new issue or a new theory on appeal).

       We conclude that the district court properly acted within its discretion by restoring

respondents’ visitation rights.

       Affirmed.




                                              8